UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1302


INTERNATIONAL RELIEF AND DEVELOPMENT, INC.,

                Petitioner - Appellee,

          v.

GODFREY EMMANUEL LADU,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:11-cv-00936-AJT-IDD)


Submitted:   June 11, 2012                 Decided:   June 14, 2012


Before WILKINSON and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Godfrey Emmanuel Ladu, Appellant Pro Se. George Everitt Kostel,
NELSON MULLINS RILEY & SCARBOROUGH, LLP, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Godfrey   Emmanuel     Ladu     (“Ladu”)      appeals    the   district

court’s order adopting the magistrate judge’s recommendation to

grant the motion of International Relief and Development, Inc.

(“IRD”) to confirm the arbitration award entered in its favor

against Ladu.      We have reviewed the record and affirm.

             A district court’s legal rulings on a motion to vacate

or confirm an arbitration award under the Federal Arbitration

Act (“FAA”), 9 U.S.C. § 9 (2006), are reviewed de novo, while

“[a]ny factual findings made by the district court in affirming

such    an   award     are   reviewed        for   clear    error.”         Wachovia

Securities, LLC v. Brand, 671 F.3d 472, 478 (4th Cir. 2012);

Peoples Sec. Life Ins. Co. v. Monumental Life Ins. Co., 991 F.2d

141, 145 (4th Cir. 1993).            Under the clear error standard of

review, we will reverse only if we are “left with the definite

and firm conviction that a mistake has been committed.”                        United

States v. Chandia, 675 F.3d 329, 337 (4th Cir. 2012).

             Under the FAA, notice of a motion to vacate or modify

an   arbitration     award   must   be     served    upon    the     adverse   party

“within three months after the award is filed or delivered.”                        9

U.S.C. § 12 (2006).          In this case, the district court made a

factual finding that the award was served on Ladu on July 21,

2011.    Ladu therefore had until October 21, 2011, to file a



                                         2
motion    to     vacate   the    award.          Nevertheless,      he    did    not    file

anything in the district court until almost a month later, on

November 14.

               While Ladu protests that he did not receive actual

notice of the award on July 21, there is nothing in the record

to     suggest    “definite[ly]”        or        “firm[ly]”      that    the     district

court’s     factual       conclusions        to     the    contrary      are     mistaken.

Chandia, 675 F.3d at 337.               Consequently, we can only conclude

that     the     district    court      did        not    commit    clear       error    in

determining       that    Ladu   did   not        file    a    motion    to    vacate   the

arbitration award until more than three months after receiving

notice of it.            Nor, even assuming that the FAA’s three-month

filing deadline is subject to equitable tolling, do we find that

Ladu     merits    equitable      tolling         on     the    facts    of     his    case,

particularly given both the district court’s finding that he

possessed actual knowledge of the arbitration award on the very

day that it was entered and Ladu’s failure to move to vacate the

award in the more than five weeks that he had available to

timely do so even under his version of the date he received

notice of the adverse arbitration decision.                        See Choice Hotels

Int’l, Inc. v. Shiv Hospitality, L.L.C., 491 F.3d 171, 177 & n.6

(4th Cir. 2007); Taylor v. Nelson, 788 F.2d 220, 225 (4th Cir.

1986).



                                             3
            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4